DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to independent claim 1.  Specifically, applicant argues [0007] and [0023] of the specification as filed recognizes by utilizing the polymer (A) with the claimed number average molecular weight, an electrolytic solution for an electrolytic capacitor having both excellent withstand voltage and conductivity, and impregnating properties can be provided. Thus, applicant argues the claimed number average molecular weight has criticality and is able to render unexpected results.  Applicant further argues Yamashita fails to disclose the number average molecular weight is a result, effective variable to achieve excellent withstand voltage and conductivity, and impregnating properties.
The examiner disagrees with applicant.  Firstly, nowhere does the current application disclose a relationship between the number average molecular weight and conductivity.  In point of fact, the comparative examples of the present application all disclose number average molecular weights within the claimed range and are considered to be inferior to the application examples in withstand voltage and conductivity.  Furthermore, applicant has failed to provide sufficient, evidence showing the supposed superior, unexpected results to impregnating properties and withstand voltage when the claimed range of the number average molecular weight is applied.  In response to applicant's argument that that Yamashita does not recognize the number average molecular weight is a result, effective variable to achieve excellent impregnating properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Yamashita clearly discloses the number average molecular weight is a result, and therefore it would have been obvious to one having ordinary skill in the art to construct the capacitor of Doura such that a number average molecular weight of the polymer (A) is 1,000 to 100,000 to obtain a gelled electrolyte with sufficient strength, as taught by Yamashita.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  All claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003246824A hereafter referred to as Doura in view of JP2002324734A hereafter referred to as Yamashita.
In regards to claim 1, 
Doura discloses an electrolytic solution for an electrolytic capacitor which is an electrolytic solution for an electrolytic capacitor ([0001]) comprising an electrolytic solution additive for an electrolytic capacitor (B) including a polymer (A) containing a (meth)acrylic monomer (a) as an essential constituent component ([0048]), an organic solvent (C) having a hydroxyl group concentration of higher than 10 mmol/g ([0048] – ethylene glycol) and an electrolyte (D) ([0048]) and in which a content of a (meth)acrylic monomer (a1) having a hydroxy group is 60 to 100 wt% with respect to a total weight of all monomers constituting the polymer (A) ([0048-0049] – 1g of polymer includes 0.95g of 2-hydroxyethyl methacrylate (i.e. 95%) or 0.93g of 2-hydroxyethyl methacrylic acid (i.e. 93%)).  Doura fails to explicitly disclose wherein a number average molecular weight of the polymer (A) is 1,000 to 100,000.  

Yamashita discloses a number average molecular weight of the polymer (A) of a gelled electrolyte is a result effective variable, particularly for ensuring adequate gel strength ([0028]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Doura such that a number average molecular weight of the polymer (A) is 1,000 to 100,000 to obtain a gelled electrolyte with sufficient strength, as taught by Yamashita.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3, 
Doura further discloses wherein the (meth)acrylic monomer (al) having a hydroxy group is at least one monomer selected from the group consisting of a hydroxyalkyl (meth)acrylate (all) having 4 to 12 carbon atoms, an adduct (al2) obtained by adding a lactone having 2 to 12 carbon atoms to the hydroxyalkyl (meth)acrylate (al1) having 4 to 12 carbon atoms, and an adduct (al3) obtained by adding an alkylene oxide having 2 to 4 carbon atoms to the hydroxyalkyl (meth)acrylate (al l) having 4 to 12 carbon atoms ([0048]).  

In regards to claim 4, 
Doura further discloses further comprising a (meth)acrylic monomer (a2) having a carboxy group as the (meth)acrylic monomer (a) constituting the polymer (A) ([0049]).  

In regards to claim 5, 
Doura further discloses wherein the (meth)acrylic monomer (a2) having a carboxy group is (meth)acrylic acid and/or an adduct (a21) obtained by adding an acid anhydride having 4 to 10 carbon atoms to the (meth)acrylic monomer (al) having a hydroxy group ([0049]). 

In regards to claim 7, 
The combination further discloses an electrolytic capacitor comprising: an anode, a cathode, and a separator disposed between the anode and the cathode ([0007] of Doura), wherein the electrolytic solution for the electrolytic capacitor according to claim 1 (see above rejection) is impregnated into the separator cathode ([0007] of Doura).

Claim(s) 1, 3, & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strange et al. (US 6,468,317) in view of JP2002324734A hereafter referred to as Yamashita.
In regards to claim 1, 
Strange ‘317 discloses an electrolytic solution for an electrolytic capacitor which is an electrolytic solution for an electrolytic capacitor (abstract) comprising an electrolytic solution additive for an electrolytic capacitor (B) including a polymer (A) containing a (meth)acrylic monomer (a) as an essential constituent component (C5:L65 to C6:L11 - hydroxyethylmethacrylate), an organic solvent (C) having a hydroxyl group concentration of higher than 10 mmol/g (C5:L65 to C6:L11 – ethylene glycol) and an electrolyte (D) (C5:L65 to C6:L11) and in which a content of a (meth)acrylic monomer (a1) having a hydroxy group is 60 to 100 wt% with respect to a total weight of all monomers constituting the polymer (A) (C5:L65 to C6:L11 – HEMA is (38.5/39.1) ~98.5%).  Strange ‘317  fails to explicitly disclose wherein a number average molecular weight of the polymer (A) is 1,000 to 100,000.  

Yamashita discloses a number average molecular weight of the polymer (A) of a gelled electrolyte is a result effective variable, particularly for ensuring adequate gel strength ([0028]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Strange ‘317 such that a number average molecular weight of the polymer (A) is 1,000 to 100,000 to obtain a gelled electrolyte with sufficient strength, as taught by Yamashita.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3, 
Strange ‘317 further discloses wherein the (meth)acrylic monomer (a1) having a hydroxy group is at least one monomer selected from the group consisting of a hydroxyalkyl (meth)acrylate (all) having 4 to 12 carbon atoms, an adduct (al2) obtained by adding a lactone having 2 to 12 carbon atoms to the hydroxyalkyl (meth)acrylate (al1) having 4 to 12 carbon atoms, and an adduct (al3) obtained by adding an alkylene oxide having 2 to 4 carbon atoms to the hydroxyalkyl (meth)acrylate (al l) having 4 to 12 carbon atoms (C5:L65 to C6:L11).  
 
In regards to claim 6, 
Strange ‘317 further discloses further comprising a boric acid compound (E) (C5:L65 to C6:L11).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,658,686 – C3:L61-65			US 2002/0102464 – [0158]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848